DETAILED ACTION
 	This Office Action is in response to the application filed on 09/18/2019 in which claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 09/18/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings

The drawings filed on 09/18/2019 are accepted by the examiner.
 	Priority

 	The application is filed on 09/18/2019 and this has a foreign priority of application KR10-2018-0111496 filed on 09/18/2018.
				Allowable Subject Matter
1.	  Claims 1-20 are allowed.

Reasons for Allowance

2. 	The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 16 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS filed either taken 
 The reference of  Basu (US 10986177 B2, cited in PTO-892) discloses a system and method of self-forking on a blockchain platform, comprising: co-existing of two or more chains on the blockchain platform after a fork; assigning a set of two or more miners to one or more chains; categorizing one or more assigned miners as primary, secondary or bench miner; tracking history of one or more chains independent of other chains; allowing a zero-cost fixed inflation model to reward the miners (Basu Col. 3, lines 7-15).
Further, Basu discloses assigning a set of one or more sharders to one or more chains to speed up access, reduce memory or reduce storage; categorizing one or more assigned sharders as primary, secondary or bench sharder. Furthermore, Basu discloses assigning a set of one or more blobbers to one or more chains to store data; categorizing one or more assigned blobbers as primary, secondary or bench blobber (Col. 3, lines 15-24).
The invention of Kasper (US 9875510 B1, cited in PTO-892) discloses peer-to-peer consensus system and method for creating a trustable record for tracking transferrable digital objects in a consensus manner. Transfers and tracking of these digital objects over a computer network is facilitated by protocol rules that encourage the creation of an efficient, trustable, and shared record. Further, in accordance with the principles of the present disclosure, a system and method for voting using digital stake balances tracked on a shared consensus ledger is presented. The method of voting is a real time auditable stake weighted approval voting mechanism wherein votes are signed 
Further, Kasper discloses that peer-to-peer consensus system includes a plurality of node computers. Each node computer in the plurality of node computer includes a processing unit, some amount of memory accessed by the processing unit, and a network interface operatively coupled to the processing unit and a wide area network. The wide area network can be, for example, the Internet. Each node computer in the plurality of node computer includes a consensus system software application running on the processing unit of the node computer. The consensus system software application is adapted to connect to the plurality of node computers that are connected to the wide area network. The computer software application running on networked computers of the consensus system can be, for example, open source based software (Kasper, Col. 9, lines 7-21)
 	Christidis et al. (US 10360191 B2, cited in PTO-892) discloses a build-in feedback mechanism for a blockchain to sanction validator nodes that consistently "vote" in a manner that is does not match the ultimate consensus. The method includes receiving a vote cast by a validator node associated with the blockchain on whether to add a block of transactions to the blockchain and comparing the vote to a consensus decision on whether to add the block of transactions to the blockchain. The consensus decision is reached based on votes by a plurality of validator nodes associated with the blockchain. The plurality of validator nodes may include the validator node. The method 
  Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a method that achieves an agreement among a plurality of nodes executed by one or a plurality of processors of a blockchain system including a distributed network of the plurality of nodes where the subject matters of the independent claims 1 and 16 are not taught or fairly suggested by the prior art of record. Specifically, the limitations in claim 1 that recite “determining, by the one node, whether the received candidate block is a valid candidate block; determining, by the one node, whether the received candidate block determined as the valid candidate block is an unapproved block; and determining, by the one node, whether to vote for approval of the received candidate block determined as the unapproved block by determining whether the received candidate block determined as the unapproved block is a first received candidate block which is a candidate block first 
  	Independent claim 16 recites similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 16 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
				Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498